       Case 21-00094                  Doc 6          Filed 01/09/21 Entered 01/09/21 23:12:24                                         Desc Imaged
                                                     Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor
                   Abari Construction, Inc.                                                         EIN 36−2986276
                   Name


United States Bankruptcy Court Northern District of Illinois
                                                                                                    Date case filed for chapter 7 1/6/21
Case number: 21−00094

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Abari Construction, Inc.

2. All other names used in the
   last 8 years
3. Address                                   556 County Line Road
                                             Suite A
                                             Bensenville, IL 60106

4. Debtor's attorney                         Justin R. Storer                                                     Contact phone 312−373−7226
                                             Law Office of William J. Factor, Ltd.                                Email: jstorer@wfactorlaw.com
    Name and address                         105 W. Madison St.
                                             Suite 1500
                                             Chicago, IL 60602

5. Bankruptcy trustee                        Brenda Porter Helms ESQ                                              Contact phone 773−463−6427
                                             The Helms Law Firm, P.C.                                             Email: brenda.helms@albanybank.com
    Name and address                         3400 West Lawrence
                                             Chicago, IL 60625

6. Bankruptcy clerk's office                 Eastern Division                                                     Hours open:
                                             219 S Dearborn                                                       8:30 a.m. until 4:30 p.m. except Saturdays,
    Documents in this case may be            7th Floor                                                            Sundays and legal holidays.
    filed at this address. You may           Chicago, IL 60604
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 1−866−222−8029
    https://pacer.uscourts.gov.
                                                                                                                  Date: 1/7/21

7. Meeting of creditors                      February 1, 2021 at 12:00 PM                                         Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        Appear by Telephone., visit:
    questioned under oath. Creditors         so, the date will be on the court docket.                            www.justice.gov/ust−regions−r11/,
    may attend, but are not required to                                                                           region−11−northern−district−illinois
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
            Case 21-00094                Doc 6         Filed 01/09/21 Entered 01/09/21 23:12:24                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 5
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-00094-JSB
Abari Construction, Inc.                                                                                               Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: tjernigan                                                            Page 1 of 4
Date Rcvd: Jan 07, 2021                                               Form ID: 309C                                                           Total Noticed: 111
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 09, 2021:
Recip ID                   Recipient Name and Address
db                     +   Abari Construction, Inc., 556 County Line Road, Suite A, Bensenville, IL 60106-3369
aty                    +   David R Brown, ESQ, Springer Larsen Greene, LLC, d/b/a Springer Brown, 300 S County Farm Rd., Suite G Wheaton, IL 60187-2438
29181847               +   AJ Technology Consulting Inc., 13231 W. 143rd St., Suite 105, Homer Glen, IL 60491-6668
29181846               +   Acura Inc., 556 County Line Road, Bensenville, IL 60106-3369
29181849               +   Altorfer Industries, PO Box 809239, Chicago, IL 60680-9201
29181851               +   Amy Nicole Carollo, Office of Fund Counsel, 111 W. Jackson Blvd., #1415, Chicago, IL 60604-3868
29181852               +   Anthony G Raimondo & Co., 2700 S. River Road, Suite 102, Des Plaines, IL 60018-4104
29181853               +   Anthony G. Suizzo, 587 N. Edgewood Ave., Wood Dale, IL 60191-2600
29181855               +   Atlas Bobcat, 27282 Network Place, Chicago, IL 60673-1272
29181856               +   Blitt and Gaines, PC, 775 Corporate Woods Parkway, Vernon Hills, IL 60061-3112
29181857               +   C&M Supply, 19800 Stoney Island Ave., Lynwood, IL 60411-8671
29181859               +   CCS Chicago Contractors Supplies, 1567 Frontenac Road, Naperville, IL 60563-1754
29181860               +   CDS Office Technologies, PO Box 3566, Springfield, IL 62708-3566
29181869               +   CMC Paving, Attn: 1339, PO Box 742438, Atlanta, GA 30374-2438
29181858               +   Carpenters Benefits Funds, PO Box 4001, Geneva, IL 60134-4001
29181861               +   Cecilia M. Scanlon, Baum Sigman Auerbach & Neuman, Ltd., 200 W. Adams St., Suite 2200, Chicago, IL 60606-5231
29181862               +   Cement Masons Union Local 502, Fringe Benefit Funds, PO Box 71650, Chicago, IL 60694-1650
29181863               +   Central Laborers' Pension, Welfare and Annuity Funds, PO Box 1267, Jacksonville, IL 62651-1267
29181865               +   Chicago Carpenters Trust Funds, PO Box 94432, Chicago, IL 60690-4432
29181866               +   Chicago Tire, 16001 S. Van Drunen Rd., South Holland, IL 60473-1284
29181867               +   Chicagoland Construction Safety, 1050 W. Roosevelt Rd., West Chicago, IL 60185-4801
29181868               +   Chlorinating Ltd. Inc., 6500 W. Dakin St., Chicago, IL 60634-2412
29181870               +   Cobra Concrete Cutting, 2416 E. Oakton, Arlington Heights, IL 60005-4820
29181871               +   Collins & Collins, 8 S. Michigan Ave., Suite 1414, Chicago, IL 60603-3372
29181873               +   Construction Industry Service, 1050 W. Roosevelt Road, West Chicago, IL 60185-4801
29181874               +   Contech Engineered Solutions, PO Box 936362, Atlanta, GA 31193-6362
29181875               +   Crush-Crete, Inc., PO Box 503, Addison, IL 60101-0503
29181876                   Dale D. Pierson, IUOE Local 150, 6140, Countryside, IL 60525
29181877               +   Daley & Georges, 20 S. Clark St., Suite 400, Chicago, IL 60603-1835
29181878               +   Daniel P. McAnally, McGann, Ketterman & Rioux, 111 E. Wacker Dr., Suite 2600, Chicago, IL 60601-4208
29181879               +   Domenico DiGioia, 556 County Line Road, Bensenville, IL 60106-3369
29181880               +   Edgerton & Edgerton, 125 Wood St., PO Box 218, West Chicago, IL 60186-0218
29181881               +   Efficient Trucking, Inc., 3201 S. Hoyne, Chicago, IL 60608-6120
29181882               +   Elmhurst-Chicago Stone Company, PO Box 57, Elmhurst, IL 60126-0057
29181883               +   First Insurance Funding, 450 Skokie Blvd., Suite 1000, Northbrook, IL 60062-7917
29181889               +   Fox Valley Construction Workers, Fringe Benefit Funds, 75 Remittance Dr. Ste. 3163, Chicago, IL 60675-3163
29181890               +   Frank Howard, 700 Busse Highway, Park Ridge, IL 60068-2402
29181891               +   Ground Engineering Consultants, 350 Pfingsten Road, Unit 106, Northbrook, IL 60062-2032
29181892                   H&H Stone LLC, 1421 S. 135th St., Bolingbrook, IL 60490
29181893               +   Hecker and Company, 250 Industrial Lane, Wheeling, IL 60090-6340
29181895               +   Illinois Portable Truck Inspection, PO Box 460, Palos Park, IL 60464-0460
            Case 21-00094                Doc 6        Filed 01/09/21 Entered 01/09/21 23:12:24                                     Desc Imaged
                                                      Certificate of Notice Page 3 of 5
District/off: 0752-1                                                  User: tjernigan                                                            Page 2 of 4
Date Rcvd: Jan 07, 2021                                               Form ID: 309C                                                           Total Noticed: 111
29181896              +    Integrity Environmental Services, 1240 Iroquis Drive, Suite 102, Naperville, IL 60563-8537
29181897              +    James J. Karras, 1010 Jorie Boulevard, Suite 100, Oak Brook, IL 60523-2236
29181898              +    James M. Dore, 134 N. LaSalle, #1208, Chicago, IL 60602-1016
29181899              +    Jeffrey Hoskins, McGeevy Williams, PC, 6735 Vistagreen Way, Rockford, IL 61107-5653
29181900              +    Joseph Edward Mallon, Johnson & Krol, LLC, 311 S. Wacker Dr., Suite 1050, Chicago, IL 60606-6603
29181902             ++    KOMATSU FINANCIAL LIMITED PARTNERSHIP, 1701 W GOLF ROAD SUITE 1-300, ROLLING MEADOWS IL 60008-4208
                           address filed with court:, Komatsu Financial, PO Box 99303, Chicago, IL 60693
29181901               +   Kapur & Associates, 7711 N. Fort Washington Road, Milwaukee, WI 53217-3130
29181903               +   Laborers' Pension and Welfare Funds, 33367 Treasury Center, Chicago, IL 60694-3300
29181905               +   Lakoma Law, 901 Warrenville Road, Suite 103, Lisle, IL 60532-4309
29181906               +   Lee Jensen Sales Co., 101 W. Terra Cotta Avenue, Crystal Lake, IL 60014-3507
29181907               +   Lucky's Energy Service, 6801 W. 73rd St., Box 637, Bedford Park, IL 60499-9201
29181908               +   M501 Trucking, 193 N. Waters Edge Dr., #101, Glendale Heights, IL 60139-1640
29181909               +   Ma Rebar, 1415 W. 37th St., Suite 205, Chicago, IL 60609-2110
29181910               +   Macklin Incorporated, 6089 S. Dement Road, Rochelle, IL 61068-8501
29181911               +   Marba Industry Advancement Fund, 1050 W. Roosevelt Road, West Chicago, IL 60185-4801
29181912               +   McCann Industries, PO Box 5609, Carol Stream, IL 60197-5609
29181913               +   Meyer Concrete Pumping, PO Box 296, Libertyville, IL 60048-0296
29181914               +   Mid American Water, 1500 E. Mountain, Aurora, IL 60505-2441
29181915               +   Midwest Operating Engineers, Pension Trust Fund, 6150 Joliet Rd., Countryside, IL 60525-3956
29181916               +   Miguel Digioia, 556 County Line Road, Suite A, Bensenville, IL 60106-3369
29181917                   Napa Auto Parts, PO Box 2047, Wilmette, IL 60091
29181918               +   Natural Creations, 356 Bruce St., Joliet, IL 60432-1206
29181919               +   North Central Illinois Laborers', Health & Welfare Fund, 4208 W. Partridge Way, Unit 3, Peoria, IL 61615-5650
29181920               +   Northern Contracting, Inc., 1851 Coltenville, Sycamore, IL 60178-2663
29181921               +   Ogletree Deakins Nash, 155 N. Wacker #4300, Chicago, IL 60606-1731
29181922               +   Ozinga Chicago, PO Box 910, Frankfort, IL 60423-0910
29181923               +   Ozinga Material, PO Box 910, Frankfort, IL 60423-0910
29181924               +   Patrick Boland, Momkus LLC, 1001 Warrenville Rd., Suite 500, Lisle, IL 60532-4306
29181925               +   Prairie Material Sales Inc., 5185 Paysphere Circle, Chicago, IL 60674-0001
29181926               +   R.W. Dunteman, 600 S. Lombard Rd., Addison, IL 60101-4206
29181927              #+   R.W. Engineering & Surveying, 6225 N. 89 Cir., Omaha, NE 68134-1957
29181928               +   Ready Refresh, Arrowhead Direct, PO Box 856680, Louisville, KY 40285-6680
29181929                   Reliable Asphalt Corp., 2250 Southwind Blvd., Bensenville, IL 60106
29181930               +   Rochelle Waste Disposal, 5450 Wansford Way #201, Rockford, IL 61109-7549
29181931               +   Rock Fusco & Connelly, 321 N. Clark St., Suite 2200, Chicago, IL 60654-4614
29181932               +   Rotec, 270 Industrial Dr., Hampshire, IL 60140-7902
29181933               +   Rush Truck Centers, 575 St. Paul Blvd., Carol Stream, IL 60188-1847
29181938               +   SWS Group Inc., 16128 W. Red Cloud Rd., Lockport, IL 60441-4346
29181934               +   Southpoint Insurance, 15341 S. 94th Ave., Orland Park, IL 60462-3966
29181935               +   Suburban Teamsters Pension Funds, Union National Bank, 101 E. Chicago St., Elgin, IL 60120-6466
29181936               +   Suburban Teamsters Welfare, Union National Bank, 101 E. Chicago St., Elgin, IL 60120-6466
29181937               +   Sunset Logistics, 1320 S. Virginia Rd., Crystal Lake, IL 60014-8730
29181939               +   Teamsters Joint Council 25, 1000 NE Frontage Rd., Suite 4, Joliet, IL 60431-8783
29181940               +   Tina M. Paries, Bryce Downey & Lenkov LLC, 200 N. LaSalle St., Suite 2700, Chicago, IL 60601-1099
29181941               +   Travelers, Cl. Remittance Center, PO Box 660317, Dallas, TX 75266-0317
29181942               +   United Rentals, PO Box 4719, Houston, TX 77210-4719
29181943               +   Utility Concrete Products, 2495 W. Bungalow Road., Morris, IL 60450-9038
29181944               +   Vanek, Larson & Kolb LLC, 200 W. Main St., Saint Charles, IL 60174-1812
29181945               +   Village Bank & Trust, N.A., 9801 W. Higgins Rd., Suite 400, Rosemont, IL 60018-4704
29181946               +   Village of Bensenville, 12 S. Center Street, Bensenville, IL 60106-2130
29181947               +   Village of Gurnee, 325 N. O'Plaine Road, Gurnee, IL 60031-2610
29181948               +   Vulcan Construction Materials, 1000 E. Warrenville Road, Naperville, IL 60563-2044
29181949                   Waste Management, Attn: Commercial Billing, Carol Stream, IL 60197
29181950               +   Welch Bros., PO Box 749, Elgin, IL 60121-0749
29181951               +   Welsch Ready Mix, Inc., 4243 W. 166th St., Oak Forest, IL 60452-4608
29181952               +   White Cap Construction Supply, PO Box 4852, Orlando, FL 32802-4852
29181953               +   Wintrust, 311 S. Arlington Heights Road, Arlington Heights, IL 60005-1957
29181955               +   Zenger's, 11132 W. Grand Ave., Melrose Park, IL 60164-1131

TOTAL: 99

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
            Case 21-00094              Doc 6        Filed 01/09/21 Entered 01/09/21 23:12:24                                Desc Imaged
                                                    Certificate of Notice Page 4 of 5
District/off: 0752-1                                               User: tjernigan                                                        Page 3 of 4
Date Rcvd: Jan 07, 2021                                            Form ID: 309C                                                       Total Noticed: 111
Standard Time.
Recip ID                 Notice Type: Email Address                                Date/Time                Recipient Name and Address
aty                      Email/Text: jstorer@wfactorlaw.com
                                                                                   Jan 07 2021 23:10:00     Justin R. Storer, Law Office of William J. Factor,
                                                                                                            Ltd., 105 W. Madison St., Suite 1500, Chicago, IL
                                                                                                            60602
tr                    + EDI: QBPHELMS.COM
                                                                                   Jan 08 2021 03:53:00     Brenda Porter Helms, ESQ, The Helms Law Firm,
                                                                                                            P.C., 3400 West Lawrence, Chicago, IL
                                                                                                            60625-5104
29181848              + EDI: GMACFS.COM
                                                                                   Jan 08 2021 03:53:00     Ally Financial, PO Box 9001951, Louisville, KY
                                                                                                            40290-1951
29181850              + EDI: AMEREXPR.COM
                                                                                   Jan 08 2021 03:53:00     American Express, PO Box 360002, Fort
                                                                                                            Lauderdale, FL 33336-0002
29181894                 EDI: CITICORP.COM
                                                                                   Jan 08 2021 03:53:00     Home Depot, Processing Center, Des Moines, IA
                                                                                                            50364
29181872              + Email/Text: comedbankruptcygroup@exeloncorp.com
                                                                                   Jan 07 2021 23:12:00     ComEd, Attn: Accounts Receivable, 2100 Swift
                                                                                                            Drive, Oak Brook, IL 60523-1559
29181885                 EDI: FORD.COM
                                                                                   Jan 08 2021 03:53:00     Ford Motor Credit Company, PO Box 5500, Dept.
                                                                                                            194101, Detroit, MI 48255
29181888                 EDI: FORD.COM
                                                                                   Jan 08 2021 03:53:00     Ford Motor Credit Company, PO Box 55000,
                                                                                                            Dept. 194101, Detroit, MI 48255
29181884              + EDI: FORD.COM
                                                                                   Jan 08 2021 03:53:00     Ford Credit, PO Box 650575, Dallas, TX
                                                                                                            75265-0575
29181864                 EDI: JPMORGANCHASE
                                                                                   Jan 08 2021 03:53:00     Chase Card Services, PO Box 1423, Charlotte, NC
                                                                                                            28201
29181904              + Email/Text: afranz@cvldc.org
                                                                                   Jan 07 2021 23:11:00     Laborers' Work Dues Fund, 999 McClintock
                                                                                                            Drive, Suite 300, Burr Ridge, IL 60527-0824
29181954              + Email/Text: bankruptcy@wrightexpress.com
                                                                                   Jan 07 2021 23:11:00     Wright Express, Fleet Fueling, PO Box 6293,
                                                                                                            Carol Stream, IL 60197-6293

TOTAL: 12


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
29181886         *P++          FORD MOTOR CREDIT COMPANY, P O BOX 62180, COLORADO SPRINGS CO 80962-2180, address filed with court:,
                               Ford Motor Credit Company, PO Box 5500, Dept. 194101, Detroit, MI 48255
29181887         *P++          FORD MOTOR CREDIT COMPANY, P O BOX 62180, COLORADO SPRINGS CO 80962-2180, address filed with court:,
                               Ford Motor Credit Company, PO Box 5500, Dept. 194101, Detroit, MI 48255
29181854         ##+           ARC Logistics, 8475 Immanuel Rd., Yorkville, IL 60560-9561

TOTAL: 0 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 09, 2021                                        Signature:           /s/Joseph Speetjens
            Case 21-00094              Doc 6       Filed 01/09/21 Entered 01/09/21 23:12:24                                Desc Imaged
                                                   Certificate of Notice Page 5 of 5
District/off: 0752-1                                              User: tjernigan                                                       Page 4 of 4
Date Rcvd: Jan 07, 2021                                           Form ID: 309C                                                      Total Noticed: 111



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 7, 2021 at the address(es) listed
below:
Name                             Email Address
Brenda Porter Helms, ESQ
                                 brenda.helms@albanybank.com bhelms@ecf.axosfs.com

David R Brown, ESQ
                                 on behalf of Trustee Brenda Porter Helms ESQ dbrown@springerbrown.com, iprice@springerbrown.com

Justin R. Storer
                                 on behalf of Debtor 1 Abari Construction Inc. jstorer@wfactorlaw.com, bharlow@wfactorlaw.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 4
